DAUPHINOT, Justice,
dissenting.
I respectfully dissent from the majority’s holding that the evidence is legally and factually sufficient to support the trial court’s judgment that Appellant intended, by his threats, to place J.M. and C.L. in fear of “imminent” serious bodily injury.
The term “imminent” as it relates to threats of bodily injury or death in various sections of the penal code has been interpreted to mean that such injury or death is “ready to take place, near at hand, impending, hanging threateningly over one’s head, menacingly near.”1 It refers to a present, not a future, threat of harm.2 In other words, the threat must be of present injury, rather than of some future consequence.3
Here, Appellant’s threat to kill J.M. if she slapped him was conditioned on the happening of two events: (1) Appellant decides one day to touch her chest; and (2) J.M. decides to slap Appellant in response. Similarly, Appellant’s threats to blow the girls’ brains out with a nine millimeter *907were conditioned upon the girls deciding to tell somebody about Appellant’s sexual comments. It is true, as the majority points out, that conditioning a threat of harm on the occurrence or nonoccurrence of an event does not necessarily mean that the harmful consequences threatened are not imminent.4 For example, in Green v. State, the court of criminal appeals held that the conditional threat, “If you don’t give me the money, I’m going to cave your head in,” was sufficient to prove a threat of imminent bodily injury.5 In that case, the threat of harm to be inflicted immediately on the complainant had he failed to comply was held sufficient to show that he was placed in fear of imminent bodily injury. Here, however, Appellant’s threats were of future harm only. Threatened harm in the future and threatened harm conditioned upon the occurrence of a future event will not suffice to satisfy the requirement that the threatened harm be “imminent.” 6
In the case now before us, there is no evidence that Appellant accompanied the conditional threats — if you tell anybody, I’m going to blow your brains out, and if you slap me for touching your chest, I’m going to put a nine millimeter to your head — with threats of serious bodily injury to be inflicted imminently.7 In other words, there is no evidence that at the time Appellant made the threats to J.M. and C.L., the threatened harm was “on the verge of happening” or “near at hand.”8 Essentially, the substance of Appellant’s threats were as follows: if you tell anybody [in the future], I will MU you [in the future]; or, if I touch your chest [in the future] and you slap me [in the future], I wifi MU you [in the future].9 The record does not reflect that AppeUant either intended or was prepared to carry out his threats immediately.10 Such threats of future harm conditioned upon future occurrences are in contrast to conditional threats of imminent harm such as, “If you don’t give me the money [right now], I’m going to cave your head in [right now].”11
Accordingly, I would hold that no rational fact finder could infer from Appellant’s acts, words, or conduct that he intended to place either J.M. or C.L. in fear of imminent serious bodüy injury. I would, therefore, reverse the judgment for legaUy insufficient evidence to support the trial court’s finding in this regard.

. Brown v. State, 960 S.W.2d 265, 268 n. 1 (Tex.App.—Corpus Christi 1997, no pet.) (citing Devine v. State, 786 S.W.2d 268, 270 (Tex.Crim.App.1989)).


. Anguish v. State, 991 S.W.2d 883, 886 (Tex.App.—Houston [1st Dist.] 1999, pet. ref'd); Brown, 960 S.W.2d at 268 n. 1; Kessler v. State, 850 S.W.2d 217, 222 (Tex.App.—Fort Worth 1993, no pet.).


.Brown, 960 S.W.2d at 268.


. Green v. State, 567 S.W.2d 211, 213 (Tex.Crim.App. [Panel Op.] 1978).


. Id. at 212-13.


. Devine, 786 S.W.2d at 270-71; Blount v. State, 542 S.W.2d 164, 168 (Tex.Crim.App.1976) (Onion, P.J., concurring).


. See, e.g., Bryant v. State, 905 S.W.2d 457, 460 (Tex.App.—Waco 1995, pet. ref’d) (holding threat to county commissioner that if you do not grade my road, "I’m going to kick your god damn ass" insufficient to constitute threat of imminent serious bodily injury).


. Devine, 786 S.W.2d at 270; Hill v. State, 844 S.W.2d 937, 938 (Tex.App.—Eastland 1992, no pet.).


. See Bryant, 905 S.W.2d at 460.


. See Anguish, 991 S.W.2d at 886-87.


. Green, 567 S.W.2d at 212-13; see also Garcia v. State, 819 S.W.2d 634, 635-36 (Tex.App.—Corpus Christi 1991, no pet.) (holding conditional threat, "I'm going to get you if you don't come out," coupled with defendant holding shotgun, was sufficient to prove threat of imminent bodily injury).